 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     RENEE M. LARA,                        ) Case No: 5:18-cv-00899-JC
12                                         )
                                           ) JUDGMENT
13               Plaintiff                 )
                                           )
14         v.                              )
                                           )
15   ANDREW SAUL, Commissioner of          )
     Social Security,                      )
16                                         )
                                           )
17               Defendant.
18
           Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
19
     Four of 42 U.S.C. § 405(g),
20
           IT IS ORDERED that Judgment is entered in accordance with the ORDER
21
     OF REMAND.
22
           IT IS SO ADJUDGED.
23
     DATE:       November 27, 2019
24
                                                     /s/
25                                       Honorable Jacqueline Chooljian
                                         United States Magistrate Judge
26
27
28
